Name: First Commission Directive 73/264/EEC of 27 July 1973 modifying the Annexes to the Council Directive of 23 November 1970 on additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-09-10

 Avis juridique important|31973L0264First Commission Directive 73/264/EEC of 27 July 1973 modifying the Annexes to the Council Directive of 23 November 1970 on additives in feedingstuffs Official Journal L 253 , 10/09/1973 P. 0012 - 0014 Greek special edition: Chapter 03 Volume 10 P. 0010 +++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 124 , 10 . 5 . 1973 , P . 17 . FIRST COMMISSION DIRECTIVE OF 27 JULY 1973 MODIFYING THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ON ADDITIVES IN FEEDINGSTUFFS ( 73/264/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) ON ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE DIRECTIVE OF 28 APRIL 1973 ( 2 ) , AND IN PARTICULAR ARTICLE 6 PARAGRAPH 1 ( A ) ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE THAT THE CONTENT OF THE ANNEXES MUST BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT IS APPARENT THAT TETRACYCLINE , CHLORTETRACYCLINE AND OXYTETRACYCLINE LISTED IN ANNEX I DO NOT CORRESPOND AT THE PRESENT TIME TO CERTAIN ASPECTS OF THE REQUIREMENTS OF ANIMAL NUTRITION ; WHEREAS IT IS NOW CONVENIENT TO PLACE THEM IN ANNEX II , UNDER CERTAIN CONDITIONS OF USE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 , ON ADDITIVES IN FEEDINGSTUFFS , SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 IN ANNEX I PART A " ANTIBIOTICS " , THE ADDITIVES NUMBERED EEC E 701 , E 702 AND E 703 AND ALL RELEVANT REFERENCES SHALL BE DELETED . ARTICLE 3 ANNEX II SHALL BE AMENDED AS FOLLOWS : 1 . FOUR COLUMNS SHALL BE ADDED TO THE EXISTING TABLE ; THE COLUMNS SHALL BE HEADED AS FOLLOWS : ( SEE OJ NO L 253 OF 10 . 9 . 1973 ) . 2 . THE FOLLOWING PROVISIONS SHALL BE ADDED TO PART A " ANTIBIOTICS " : ( SEE OJ ) ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 JANUARY 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 27 JULY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI